DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16 and 19-28 are pending.
Claims 16 and 19-28 are rejected.
	Claims 1-15 and 17-18 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 24, 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (US 6,486,360 B1) alone or in view of Nardello et al. (“Lanthanum (III)-Catalyzed Disproportionation of Hydrogen Peroxide: A Heterogeneous Generator of Singlet Molecular Oxygen-1O2 (1                                
                                    Δ
                                    g
                                
                            )-in Near-Neutral Aqueous and Organic Media for Peroxidation of Electron-Rich Substrates”, Chem. Eur. J., 2003, Vol. 9, No. 2, pp. 435-441).
Aubry et al. disclose a process for the oxidation of organic substrates by means of 1O2 , in which 30-70% strength H2O2 is added to the organic substrates which react with 1O2 in water or in water/solvent mixture in the presence of a lanthanide as catalyst, whereupon, following the catalytic decomposition of H2O2 to give water and 1O2, oxidation of the substrates to give the corresponding oxidation products takes place (see entire disclosure, in particular column 2, lines 8-15 and claim 1).  Examples of suitable substrates include limonene (column 2, lines 53 and 64).  Suitable lanthanides are lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, ytterbium, and lutetium with a preference given to lanthanum (column 3, lines 30-35 and claim 1). Unexpectedly, it has been found that lanthanides are effective as catalysts both in the basic and also the acidic range, with undesired secondary reactions not arising or arising only to a considerably lesser degree when said lanthanides are used (column 2, lines 1-5).  Lanthanum nitrate is used as a catalyst and it has a molecular weight of less than 2,000 g/mol (see for instance Example 1).  The oxidation reaction is conducted in water or an organic solvent (column 3, lines 14-15).  Suitable organic solvents include C1-C8 alcohols and amides (column 3, lines  and claims 3-4).  The pH of the reaction mixture depends on the substrate chosen and can range between 0 and 14, preferably between 4 and 14 and the pH can be adjusted where necessary as required using customary basic or acidic additives (column 3, lines 60-65).  The reaction temperature is between 0° and 50°C, which overlaps with the claimed temperature range of 25 to 90°C or 40° C to 90°C (column 3, lines 59-60 and claim 6).   The amount of catalyst used depends on the substrate used and is between 1 and 15 mol%, preferably between 5 and 25 mol% (column 3, lines 43-45).   The consumption of hydrogen peroxide in the process is dependent on the substrate used.  For reactive substrates, 2 to 3 equivalents of H2O2 are preferably required, whereas less reactive substrates are preferably reacted with 3 to 10 equivalents of H2O2 (column 3, lines 54-58 and claim 5).   
Aubry et al. differ from the instant claims in that it is not a requirement that the reaction be performed at a pH value of more than 7.5, or more than 8, or more than 9.
However, Aubry et al. disclose that the pH of the reaction is preferably between 4 and 14 and can be adjusted as required using acidic or basic additives (column 3, lines 60-65). Further, Aubry disclose that unexpectedly, it has been found that lanthanides are effective as catalysts both in the basic and also the acidic range, with undesired secondary reactions not arising or arising only to a considerably lesser degree when said lanthanides are used (column 2, lines 1-5).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the reaction of Aubry et al. at a pH value of more than 7.5, or of more than 8, or more than 9, since Aubry et al. disclose that the pH of the reaction is preferably between 4 and 14, that the pH can be adjusted as required using acidic or basic additives, and that unexpectedly, it has been found that lanthanides are effective as catalysts in the basic range, with undesired secondary reactions not arising or arising only to a considerably lesser degree when said lanthanides are used (column 2, lines 1-5). 
Nardello et al. disclose that the generation of  1O2  from the LaIII-catalyzed disproportionation of hydrogen peroxide exhibits a strong pH dependence with the form of an asymmetrical bell-shaped curve.  The range of pH values at which 1O2  is generated with LaIII is much larger than that with MoVI, since a luminescence signal is detected from pH 4.5 to 13.0.  In very alkaline media, H2O2 dissociates (pKa = 11.6) and the rate of  1O2  formation decreases accordingly. For the system H2O2/LaIII, the pH values for which the rate of  1O2  generation is higher than 90% of the maximal rate (around pH 8.0) range from 6.5 to 9.5 (column 1, paragraph 2 on page 437).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to carry out the singlet oxidation process of Aubry et al. using alkaline pH, since Nardello et al. disclose that in very alkaline media, H2O2 dissociates (pKa = 11.6) and the rate of  1O2  formation decreases accordingly.  The skilled artisan would have further been motivated to select a pH value ranging from 6.5 to 9.5, in particular around 8, when utilizing H2O2/LaIII , such as disclosed by Aubry et al., since the  1O2  generation is higher than 90% of the maximal rate at such pH values.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aubry et al. (US 6,486,360 B1) as applied to claim 16 above, and further in view of Bain et al. (US 3,014,047).
Aubry et al. disclose the instant invention as applied to claim 16 above.  Aubry et al. differ from the instant claims in that it is not disclosed to use a reduction step of the oxidized limonene to obtain the corresponding alcohols or to separate the reduced reaction product by distillation.
Bain et al. disclose that it is known that the terpenic compounds, menthol, menthone, menthyl esters, carvone, carveol, carvyl esters, dihydrocarvone, dihydrocarveols and dihydrocarvyl esters are valuable ingredients of essential oils and are prized individually and/or in combination as flavors, perfume ingredients, constituents or various pharmaceutical preparations, etc. (see column 1, lines 29-35).  Bain et al. disclose that it is known to oxidize limonene with air or oxygen and to work up such oxidation products to obtain carvone and carveol (see column 1, lines 42-44).  Bain et al. disclose that by employing the method of their invention it is possible to secure good yields of carvone and carveol from limonene (see column 1, lines 57-61).  An objective of Bain et al. is to provide a new method for the production of carveol, carvone and limonene-oxide from limonene (see column 2, lines 46-47 and the flow sheet in column 3).   This objective of Bain et al. is accomplished by the decomposition of peroxides that develop during the oxidation of a terpene compound and treating that terpene compound with a reducing agent under alkaline conditions and then separating the oxidation products by a physical process, such as distillation (see column 1, line 57 to column 10, line 30, in particular column 2, lines 59-69; column 5, lines 38-44; and column 6, lines 30-41).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out a reduction and isolation of the oxidized products of Aubry et al. in the manner disclosed by Bain et al., since Bain et al. disclose that contact of the oxidation products with a reducing agent is a suitable method to obtain carveol, the alcohol product of limonene and that separation of the oxidation products can be carried out by a physical process, such as distillation.  The skilled artisan would have further been motivated to convert the limonene to products such as carvone and carveol in the manner disclosed by Bain et al., since these products are known to be valuable ingredients of essential oils and are prized individually and/or in combination as flavors, perfume ingredients, constituents or various pharmaceutical preparations, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699